Case 1:19-cv-10475-LGS-DCF Document 47 Filed 03/30/20 Page 1 of 4

                                         Plaintiff shall file a letter response by April 3, 2020.

                                         So Ordered.

                                         Dated: March 30, 2020
                                                New York, New York


   March 27, 2020

   VIA ECF

   Hon. Lorna G. Schofield
   United States District Judge
   Thurgood Marshall
   United States Courthouse
   40 Foley Square
   New York, New York 10007

          Re:     19-cv-10475 (LGS-DCF), Annie Farmer v. Darren K. Indyke, et al.

   Dear Judge Schofield:

          I write under Rule III(C)(2) of your practice standards to alert you to
   Ghislaine Maxwell’s intended motion under Fed. R. Civ. P. 8 and 12, to request a pre-
   motion conference, and to suggest a briefing schedule. Because plaintiff’s complaint
   contains so many deficiencies, Ms. Maxwell asks for leave to file a 4-page letter.

           Plaintiff’s “personal knowledge” allegations against Ms. Maxwell are limited:
   (1) Ms. Maxwell (together with Mr. Epstein), who were “in New York at the time,
   arranged and paid for plaintiff to fly to New Mexico in the spring of 1996,” (¶ 58),
   and (2) once in New Mexico, Ms. Maxwell allegedly held plaintiff against her will,
   took her shopping, pressured her into giving a foot massage to Mr. Epstein, and later
   during a massage without Mr. Epstein present, “touched [plaintiff’s] intimate parts . .
   . against her will,” “exposed [her] breasts and groped her.” (¶¶ 59-65). The rest of
   plaintiff’s claims are upon “information and belief” and impermissibly lump the
   allegations against Ms. Maxwell with those against Mr. Epstein.

      I. Rule 8 Requires Fair Notice to Ms. Maxwell, Not Lumping
         Fed. R. Civ. P. 8 requires, at a minimum, that a complaint give each defendant
   “fair notice of what the plaintiff’s claim is and the ground upon which it rests.” Ferro
   v. Ry. Express Agency, Inc., 296 F.2d 847, 851 (2d Cir. 1961); see also Simmons v.
   Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995). Here, whenever plaintiff has no facts to allege
   against Ms. Maxwell, she deceptively claims that “Epstein and Maxwell”:
   “committed” (¶ 13), “recruited” (¶ 25), “perfected” (¶ 31), “arranged” (¶ 58),
   “allowed” (¶ 70), “intentionally committed” (¶ 80), “intentionally and forcibly
   touched” (¶ 81), “falsely imprisoned” (¶ 85), “brought” and “prevented” (¶ 86),
   committed “criminal acts” (¶¶ 88, 94), and had a plan to “recruit, entice and assault”
Case 1:19-cv-10475-LGS-DCF Document 47 Filed 03/30/20 Page 2 of 4

   Hon. Lorna G. Schofield
   March 27, 2020
   Page 2

   (¶ 91). The impermissible lumping occurs in key areas of the complaint regarding
   personal jurisdiction and venue, the purported nexus between New York and the
   alleged acts, and in each claim for relief. The conflation of Ms. Maxwell with Mr.
   Epstein deprives Ms. Maxwell of the ability to raise jurisdictional issues and plead
   affirmative defenses, and it does not provide fair notice of the claims or the factual
   grounds on which the claims rest.

     II. Paragraphs 4, 6, 7, 8, 9 of the Complaint Should Be Stricken under
         Fed. R. Civ. P. 12(f) as to Ms. Maxwell

           Rule 12(f) provides that a Court “may order stricken from any pleading . . .
   any redundant, immaterial, impertinent, or scandalous matter.” The complaint
   includes hearsay statements allegedly made by Judge Marra in an action in which
   neither Mr. Epstein nor Ms. Maxwell was a party (¶ 4); conclusory and argumentative
   statements about Mr. Epstein’s 2008 Florida prosecution (in which plaintiff was not
   alleged to be a victim and in which Ms. Maxwell was neither a suspect nor a witness)
   (¶¶ 6,7); and allegations about Mr. Epstein’s statements to the media (¶¶ 8, 9). Each
   are barred by Rule 12(f).

    III. This Court Is the Improper Venue

           The Southern District of New York is not the proper venue for plaintiff’s
   claims against Ms. Maxwell. See Fed. R. Civ. P. 12(b)(3). Section 1391(b)(1) of Title
   28 does not authorize venue here because not all the defendants are residents of New
   York. Plaintiff asserts that Ms. Maxwell “is domiciled in the Southern District of
   New York,” (¶ 23), yet her counsel earlier informed this Court of the opposite (Doc.
   19 at 3) (“extensive public records searches” revealed “properties that Maxwell sold
   in recent years, such as her New York City home on 65th Street”); see also Giuffre v.
   Maxwell, 15-cv-7433 (Doc. 388 at 2-3) (S.D.N.Y. Aug. 22, 2016) (Boies, Schiller
   reporting Maxwell sold her NY residence in April 2016). Indeed, it appears that none
   of the defendants is a resident of New York.

           Section 1391(b)(2) also does not authorize venue here because the claims
   against Ms. Maxwell all allegedly occurred in New Mexico. Paragraph 25 summarily
   claims the alleged sexual abuse “began and occurred in New York” where plaintiff
   was “recruited . . . at the age of 16, physically molested . . . , and [groomed] for sex,”
   but the detailed paragraphs make the opposite claim, that the alleged assault by Ms.
   Maxwell (¶¶ 58-70) occurred in New Mexico.

    IV. Plaintiff’s Claims against Ms. Maxwell Are Untimely

           Whether under New Mexico or New York law, plaintiff’s claims are time-
   barred. Plaintiff alleges Ms. Maxwell committed a singular act in New York: from
   New York, she and Mr. Epstein allegedly “arranged and paid for [plaintiff] to fly to
   New Mexico in the spring of 1996” (¶ 58). Even if true, which it is not, plaintiff’s
Case 1:19-cv-10475-LGS-DCF Document 47 Filed 03/30/20 Page 3 of 4

   Hon. Lorna G. Schofield
   March 27, 2020
   Page 3

   claims are barred by a statute of limitations.

           Plaintiff’s claims against Maxwell are untimely under New Mexico law.
   New York’s borrowing statute, CPLR § 202, permits a resident of another state (here,
   Texas) to sue in New York for a tort occurring outside of New York (here, New
   Mexico) only if the complaint is timely under the laws of New York and the state in
   which the tort occurred (again, New Mexico). New Mexico has a three-year statute of
   limitations for personal injury actions, N.M. Stat. § 37-1-8, and minors have one year
   from reaching the age of majority to commence such an action, N.M. Stat. § 37-1-10.
   Thus, at the latest, plaintiff’s claims expired sometime in 1999. Plaintiff’s claims are
   time-barred under New Mexico law and, as a result, they are time-barred under CPLR
   § 202.

          Plaintiff’s claims also are untimely under New York law. Even if New
   York law were to control the statute of limitations, which it should not, under CPLR
   § 215(3), a plaintiff alleging battery, false imprisonment, and intentional infliction of
   emotional distress must commence her action within one year of the claim’s accrual.
   Neither basis for revival cited by plaintiff would survive a motion to dismiss.

           CPLR § 215(8)(a) does not apply to claims against Ms. Maxwell. Under that
   provision, “Whenever it is shown that a criminal action against the same defendant
   has been commenced with respect to the event or occurrence from which a [battery or
   false imprisonment] claim . . . arises,” the plaintiff has at least one year from “[t]he
   termination of the criminal action” to file her otherwise time-barred claim against the
   “same defendant.” The government indicted only Mr. Epstein, hence Ms. Maxwell is
   not the “same defendant” against whom there was a “criminal action.” And the
   indictment against Mr. Epstein did not concern the “event or occurrence” from which
   plaintiff’s claims against Ms. Maxwell arise. The indictment charged conduct by Mr.
   Epstein between 2002 and 2005 in New York and Florida. Plaintiff’s complaint
   concerns conduct allegedly occurring in 1995/1996 in New Mexico.

           CPLR § 214-g cannot revive plaintiff’s untimely claims. CPLR § 214-g
   purports to revive otherwise time-barred claims for injuries “suffered as a result of
   conduct which would constitute” a sexual offense under New York law. Plaintiff
   invokes CPLR § 214-g to save claims that expired more than twenty years ago. The
   attempt fails because CPLR § 214-g, if it even applies,1 is unconstitutional. A claim-
   revival statute like CPLR § 214-g satisfies due process only if “if it was enacted as a
   reasonable response in order to remedy an injustice.” In re World Trade Ctr. Lower
   Manhattan Disaster Site Litig., 89 N.E.3d 1227, 1243 (N.Y. 2017). Plaintiff admits
   she had no difficulty reporting her allegations years ago to Vanity Fair Magazine, her

   11
     CPLR § 214-g does not apply to Ms. Maxwell because, among other reasons, the
   conduct alleged against her occurred in New Mexico, outside of New York, and
   therefore “would [not] constitute” a sexual offense under New York Penal Law § 130.
Case 1:19-cv-10475-LGS-DCF Document 47 Filed 03/30/20 Page 4 of 4

   Hon. Lorna G. Schofield
   March 27, 2020
   Page 4

   sister, the NYPD, and the FBI. ¶¶ 73–75. That those organizations did not respond as
   plaintiff wished is all the more reason she should have filed this lawsuit years ago.
   Additionally, plaintiff’s false imprisonment claim is not based on “conduct which
   would constitute a sexual offense” wherever it were committed, and as a result, CPLR
   § 214-g cannot save it from being time-barred.

           Plaintiff has not and cannot plausibly plead equitable tolling or equitable
   estoppel. Equitable tolling is unavailable in New York for state claims. Jang Hoi
   Choi v. Beautri Realty Corp., 135 A.D.3d 451, 452 (N.Y. App. 1st Dep’t. 2016).
   Moreover, tolling and estoppel require “extraordinary” factors that make it “unjust” to
   allow a defendant to assert a statute of limitations defense. See id. (equitable tolling
   requires poof that a plaintiff was “prevented in some extraordinary way” from
   exercising her rights). As explained above, plaintiff’s own complaint proves that there
   was no impediment to her filing this action within a timely fashion. “Plaintiff had
   sufficient knowledge of the facts and of a basis for a cause of action within the
   limitations period, and yet [s]he failed to bring a timely suit.” Id. As in Zumpano v.
   Quinn, in which the plaintiff tried to revive untimely allegations of sexual assault
   against members of the clergy, “plaintiff was aware of the sexual abuse . . . she
   [allegedly] suffered at the hands of [Ms. Maxwell] . . . . Certainly [she] had sufficient
   knowledge to bring an intentional tort cause of action. . . .” 849 N.E.2d 926, 929
   (N.Y. 2006). The complaint points to absolutely nothing Ms. Maxwell allegedly did–
   in the year before its filing or any other time–that prevented plaintiff from filing the
   lawsuit.

          This Court has wondered about resolving these issues through a motion to
   dismiss. Respectfully, it is proper to address these issues now, as have other courts,
   because plaintiff’s complaint fails as a matter of law. See Geiss, Geiss v. Weinstein
   Co. Holdings LLC, 383 F. Supp. 3d 156, 172–75 (S.D.N.Y. 2019) (addressing
   equitable tolling/estoppel argument and granting a motion to dismiss).

     V. Briefing Schedule
           Plaintiff’s complaint raises, at a minimum, those issues identified above. I
   suggest that Ms. Maxwell file her motion by April 17, that plaintiff respond by May
   1, and that Ms. Maxwell reply by May 8.

   Respectfully Submitted,




   Laura A. Menninger

   CC: Counsel of Record via ECF
